           Case 21-15661-CMG                          Doc 1
                                      Filed 07/12/21 Entered 07/12/21 14:15:22                              Desc Main
                                     Document      Page 1 of 38
      UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY, TRENTON DIVISION
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Daniel E. Straffi, Jr.

 670 Commons Way
 Toms River, NJ 08755-6431
 (732) 341-3800
 bkclient@straffilaw.com


 In Re:
             Hyvesson, Leslie M.                                                      Case No.:

                                                                                      Chapter:               13

                                                                                      Judge:



          DISCLOSURE OF CHAPTER 13 DEBTOR ’
                                          S ATTORNEY COMPENSATION
1.      Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that I am the attorney for
the debtor(s) and that compensation was paid to me within one year before the filed date of the petition, or
agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in connection
with this bankruptcy case is as follows:

            Under D.N.J. LBR 2016-5(b), I have agreed to accept for all legal services required to confirm a plan, subject to
            the exclusions listed below, including administrative services that may occur postconfirmation, a flat fee in the
            amount of $ 4,500.00 . I understand that I must demonstrate that additional services were unforeseeable at the
            time of the filing of this disclosure if I seek additional compensation and reimbursement of necessary expenses.

            Legal services on behalf of the debtor in connection with the following are not included in the flat fee:

            Representation of the debtor in:
                   · adversary proceedings,
                   · loss mitigation/loan modification efforts,
                   · post-confirmation filings and matters brought before the Court.

            I have received:                                                           $   1,600.00

            The balance due is:                                                        $   2,900.00

            The balance will  will not be paid through the plan.

             Under D.N.J. LBR 2016-5(c), I have agreed to accept for legal services provided on behalf of the debtor in this
            case, an hourly fee of $    . The hourly fee charged by other members of my firm that may provide services to
            this client range from $     to $      . I understand that I must receive the Court’
                                                                                               s approval of any fees or
            expenses to be paid to me in this case post petition pursuant to D.N.J. LBR 2016-1.

            I have received:                                                           $

2.          The source of the funds paid to me was:

            Debtor(s)                                       Other (specify below)


Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                                                               Document      Page 2 of 38

3.          If a balance is due, the source of future compensation to be paid to me is:

            Debtor(s)                                       Other (specify below)


4.       I  have or have not agreed to share compensation with another person(s) unless they are members of my law
firm. If I have agreed to share compensation with a person(s) who is not a member of my law firm, a copy of that agreement
and a list of the people sharing in the compensation is attached.



 Date: July 12, 2021                                                /s/ Daniel E. Straffi, Jr.
                                                                    Daniel E. Straffi, Jr.
                                                                    Debtor's Attorney




                                                                                                                       new.8/1/18


Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22                    Desc Main
                                                              Document      Page 3 of 38

      Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “ incurred by an individual                                                   $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions
                                                                                          exist for particular debts, and liens on property may
        Chapter 7 - Liquidation                                                           still be enforced after discharge. For example, a
                                                                                          creditor may have the right to foreclose a home
        Chapter 11 - Reorganization                                                       mortgage or repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                    page 1

Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22                        Desc Main
                                                              Document      Page 4 of 38


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you
 have enough income to repay creditors a certain                                          Exemptions are not automatic. To exempt property,
 amount. You must file Chapter 7 Statement of Your                                        you must list it on Schedule C: The Property You Claim
 Current Monthly Income (Official Form 122A –1) if you                                    as Exempt (Official Form 106C). If you do not list the
 are an individual filing for bankruptcy under chapter 7.                                 property, the trustee may sell it and pay all of the
 This form will determine your current monthly income                                     proceeds to your creditors.
 and compare whether your income is more than the
 median income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A –2). The calculations
                                                                                                      $1,738    total fee
 on the form— sometimes called the Means
 Test—deduct from your income living expenses and
                                                                                          Chapter 11 is often used for reorganizing a business,
 payments on certain debts to determine any amount
                                                                                          but is also available to individuals. The provisions of
 available to pay unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 2

Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22                       Desc Main
                                                              Document      Page 5 of 38
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a
             mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
             and following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
             to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that
 and fishermen to repay their debts over a period of time                                 are not discharged and that you may still be
 using future earnings and to discharge some debts that                                   responsible to pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.



Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 3

Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22                       Desc Main
                                                              Document      Page 6 of 38
                                                                                          A married couple may file a bankruptcy case
              Warning: File Your Forms on Time                                            together—called a joint case. If you file a joint case
                                                                                          and each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information
 within the deadlines set by the Bankruptcy Code, the                                     Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you
        connection with a bankruptcy case, you may be                                     generally must complete a financial management
        fined, imprisoned, or both.                                                       instructional course before you can receive a
                                                                                          discharge. If you are filing a joint case, both spouses
        All information you supply in connection with a                                   must complete the course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 4

Software Copyright (c) 2021 CINGroup - www.cincompass.com
                                                                     Case 21-15661-CMG
                                                            B201B (Form 201B) (12/09)
                                                                                                     Doc 1          Filed 07/12/21 Entered 07/12/21 14:15:22                       Desc Main
                                                                                                                   Document      Page 7 of 38
                                                                                                             United States Bankruptcy Court
                                                                                                         District of New Jersey, Trenton Division

                                                            IN RE:                                                                                            Case No.
                                                            Hyvesson, Leslie M.                                                                               Chapter 13
                                                                                                       Debtor(s)

                                                                                           CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
                                                                                               UNDER § 342(b) OF THE BANKRUPTCY CODE

                                                                                             Certificate of [Non-Attorney] Bankruptcy Petition Preparer

                                                            I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the attached
                                                            notice, as required by § 342(b) of the Bankruptcy Code.


                                                            Printed Name and title, if any, of Bankruptcy Petition Preparer                                  Social Security number (If the bankruptcy
                                                            Address:                                                                                         petition preparer is not an individual, state
                                                                                                                                                             the Social Security number of the officer,
                                                                                                                                                             principal, responsible person, or partner of
                                                                                                                                                             the bankruptcy petition preparer.)
                                                                                                                                                             (Required by 11 U.S.C. § 110.)
                                                            X
Software Copyright (c) 2021 CINGroup - www.cincompass.com




                                                            Signature of Bankruptcy Petition Preparer of officer, principal, responsible person, or
                                                            partner whose Social Security number is provided above.

                                                                                                                     Certificate of the Debtor

                                                            I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy Code.



                                                            Hyvesson, Leslie M.                                                    X /s/ Leslie M. Hyvesson                                     7/12/2021
                                                            Printed Name(s) of Debtor(s)                                               Signature of Debtor                                            Date


                                                            Case No. (if known)                                                    X
                                                                                                                                       Signature of Joint Debtor (if any)                             Date


                                                            Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

                                                            Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has
                                                            NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the debtor’s
                                                            attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy petition preparers on
                                                            page 3 of Form B1 also include this certification.
              Case 21-15661-CMG                      Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                                Desc Main
                                                                 Document      Page 8 of 38

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY, TRENTON DIVISION

Case number (if known)                                                         Chapter you are filing under:
                                                                                Chapter 7
                                                                                Chapter 11
                                                                                Chapter 12
                                                                               Chapter 13                                         Check if this is an
                                                                                                                                    amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”the answer would
be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between
them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the
forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.


Part 1:    Identify Yourself

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on       Leslie
     your government-issued          First name                                                      First name
     picture identification (for
     example, your driver's          M.
     license or passport).           Middle name                                                     Middle name
     Bring your picture
     identification to your meeting
                                    Hyvesson
     with the trustee.              Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years        Leslie Marie Hyvesson
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal               xxx-xx-1889
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
              Case 21-15661-CMG                  Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                                 Desc Main
                                                             Document      Page 9 of 38
Debtor 1   Hyvesson, Leslie M.                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 32 Cambridge Ct
                                 Toms River, NJ 08757-4526
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Ocean
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it in
                                 above, fill it in here. Note that the court will send any     here. Note that the court will send any notices to this mailing
                                 notices to you at this mailing address.                       address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:
     this district to file for                                                                 Check one:
     bankruptcy                       Over the last 180 days before filing this petition, I
                                       have lived in this district longer than in any other             Over the last 180 days before filing this petition, I have
                                       district.                                                         lived in this district longer than in any other district.

                                      I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
              Case 21-15661-CMG                    Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                    Desc Main
                                                            Document     Page 10 of 38
Debtor 1    Hyvesson, Leslie M.                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form
     Bankruptcy Code you are      2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                     Chapter 7
                                     Chapter 11
                                     Chapter 12

                                   Chapter 13

8.   How you will pay the fee          I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’  s check, or money order.
                                        If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with a
                                        pre-printed address.
                                       I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay The
                                        Filing Fee in Installments (Official Form 103A).
                                       I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may, but is
                                        not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that applies to
                                        your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out the Application
                                        to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for
     bankruptcy within the last
                                  No.
     8 years?                      Yes.
                                             District                                   When                             Case number
                                             District                                   When                             Case number
                                             District                                   When                             Case number



10. Are any bankruptcy cases
    pending or being filed by
                                  No
    a spouse who is not filing     Yes.
    this case with you, or by
    a business partner, or by
    an affiliate?
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known
                                             Debtor                                                                     Relationship to you
                                             District                                   When                            Case number, if known



11. Do you rent your
    residence?
                                  No.         Go to line 12.

                                   Yes.       Has your landlord obtained an eviction judgment against you?

                                                       No. Go to line 12.

                                                       Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of this
                                                        bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
              Case 21-15661-CMG                      Doc 1      Filed 07/12/21 Entered 07/12/21 14:15:22                                   Desc Main
                                                               Document     Page 11 of 38
Debtor 1    Hyvesson, Leslie M.                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time        No.         Go to Part 4.
    business?
                                      Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as an                   Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership,
     or LLC.
                                                  Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                            Check the appropriate box to describe your business:
                                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
    Chapter 11 of the                under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
    Bankruptcy Code, and are         choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
    you a small business             statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor or a debtor as
    defined by 11 U.S.C. §
    1182(1)?

     For a definition of small
                                     No.         I am not filing under Chapter 11.

     business debtor, see 11
     U.S.C. § 101(51D).               No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                  Code.

                                      Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and I do
                                                  not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                                  choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any
    property that poses or is
                                     No.
    alleged to pose a threat of       Yes.
    imminent and identifiable                  What is the hazard?
    hazard to public health or
    safety? Or do you own
    any property that needs                    If immediate attention is
    immediate attention?                       needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                               Number, Street, City, State & Zip Code




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
              Case 21-15661-CMG                     Doc 1       Filed 07/12/21 Entered 07/12/21 14:15:22                                 Desc Main
                                                               Document     Page 12 of 38
Debtor 1    Hyvesson, Leslie M.                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                             You must check one:
    you have received a
                                      Icounseling
                                           received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit                             agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                      completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment plan,           Attach a copy of the certificate and the payment plan, if any,
     credit counseling before you        if any, that you developed with the agency.                      that you developed with the agency.
     file for bankruptcy. You
     must truthfully check one of       I received a briefing from an approved credit                   I received a briefing from an approved credit
     the following choices. If you       counseling agency within the 180 days before I                   counseling agency within the 180 days before I filed
     cannot do so, you are not           filed this bankruptcy petition, but I do not have a              this bankruptcy petition, but I do not have a certificate
     eligible to file.                   certificate of completion.                                       of completion.

     If you file anyway, the court       Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition, you
     can dismiss your case, you          you MUST file a copy of the certificate and payment              MUST file a copy of the certificate and payment plan, if any.
     will lose whatever filing fee       plan, if any.
     you paid, and your creditors
     can begin collection               I certify that I asked for credit counseling                    I certify that I asked for credit counseling services
     activities again.                   services from an approved agency, but was                        from an approved agency, but was unable to obtain
                                         unable to obtain those services during the 7                     those services during the 7 days after I made my
                                         days after I made my request, and exigent                        request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                    temporary waiver of the requirement.
                                         of the requirement.
                                                                                                          To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                      attach a separate sheet explaining what efforts you made to
                                         requirement, attach a separate sheet explaining what             obtain the briefing, why you were unable to obtain it before
                                         efforts you made to obtain the briefing, why you were            you filed for bankruptcy, and what exigent circumstances
                                         unable to obtain it before you filed for bankruptcy, and         required you to file this case.
                                         what exigent circumstances required you to file this
                                         case.                                                            Your case may be dismissed if the court is dissatisfied with
                                                                                                          your reasons for not receiving a briefing before you filed for
                                         Your case may be dismissed if the court is                       bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                        If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must            receive a briefing within 30 days after you file. You must file
                                         still receive a briefing within 30 days after you file.          a certificate from the approved agency, along with a copy of
                                         You must file a certificate from the approved agency,            the payment plan you developed, if any. If you do not do so,
                                         along with a copy of the payment plan you developed,             your case may be dismissed.
                                         if any. If you do not do so, your case may be
                                                                                                          Any extension of the 30-day deadline is granted only for
                                         dismissed.
                                                                                                          cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted only
                                         for cause and is limited to a maximum of 15 days.
                                        I am not required to receive a briefing about                   I am not required to receive a briefing about credit
                                         credit counseling because of:                                    counseling because of:

                                               Incapacity.                                                   Incapacity.
                                                I have a mental illness or a mental deficiency                 I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or making                 makes me incapable of realizing or making rational
                                                rational decisions about finances.                             decisions about finances.

                                               Disability.                                                   Disability.
                                                My physical disability causes me to be unable                  My physical disability causes me to be unable to
                                                to participate in a briefing in person, by phone,              participate in a briefing in person, by phone, or through
                                                or through the internet, even after I reasonably               the internet, even after I reasonably tried to do so.
                                                tried to do so.

                                               Active duty.                                                  Active duty.
                                                I am currently on active military duty in a                    I am currently on active military duty in a military
                                                military combat zone.                                          combat zone.
                                         If you believe you are not required to receive a briefing        If you believe you are not required to receive a briefing about
                                         about credit counseling, you must file a motion for              credit counseling, you must file a motion for waiver of credit
                                         waiver credit counseling with the court.                         counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
              Case 21-15661-CMG                     Doc 1      Filed 07/12/21 Entered 07/12/21 14:15:22                                    Desc Main
                                                              Document     Page 13 of 38
Debtor 1    Hyvesson, Leslie M.                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do          16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as “
                                                                                                                                         incurred by an
    you have?                                individual primarily for a personal, family, or household purpose.”
                                              No. Go to line 16b.
                                             Yes. Go to line 17.
                                   16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain money
                                             for a business or investment or through the operation of the business or investment.
                                              No. Go to line 16c.
                                              Yes. Go to line 17.
                                   16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under
    Chapter 7?
                                   No.      I am not filing under Chapter 7. Go to line 18.


     Do you estimate that after     Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
     any exempt property is                  paid that funds will be available to distribute to unsecured creditors?
     excluded and
     administrative expenses                  No
     are paid that funds will be
     available for distribution               Yes
     to unsecured creditors?

18. How many Creditors do          1-49                                             1,000-5,000                                 25,001-50,000
    you estimate that you                                                            5001-10,000                                 50,001-100,000
    owe?                            50-99
                                    100-199                                         10,001-25,000                               More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be worth?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

20. How much do you                 $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
    estimate your liabilities to    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
    be?
                                   $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

Part 7:    Sign Below

For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United
                                   States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I
                                   have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy
                                   case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
                                   /s/ Leslie M. Hyvesson
                                   Leslie M. Hyvesson                                                 Signature of Debtor 2
                                   Signature of Debtor 1

                                   Executed on      July 12, 2021                                     Executed on
                                                    MM / DD / YYYY                                                     MM / DD / YYYY




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 6
             Case 21-15661-CMG                       Doc 1       Filed 07/12/21 Entered 07/12/21 14:15:22                                 Desc Main
                                                                Document     Page 14 of 38
Debtor 1   Hyvesson, Leslie M.                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed under
represented by one              Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
                                person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in
If you are not represented by   which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules filed with the
an attorney, you do not need    petition is incorrect.
to file this page.
                                /s/ Daniel E. Straffi, Jr.                                            Date         July 12, 2021
                                Signature of Attorney for Debtor                                                   MM / DD / YYYY

                                Daniel E. Straffi, Jr.
                                Printed name

                                Straffi & Straffi
                                Firm name


                                670 Commons Way
                                Toms River, NJ 08755-6431
                                Number, Street, City, State & ZIP Code

                                Contact phone    (732) 341-3800                                 Email address         bkclient@straffilaw.com
                                5993
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 15 of 38
              Case 21-15661-CMG                        Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                                       Desc Main
                                                                   Document     Page 16 of 38
              Fill in this information to identify your case:

 Debtor 1                   Leslie M. Hyvesson
                            First Name                       Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                     Last Name


 United States Bankruptcy Court for the:             DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Berkeley Township Tax
 2.1                                              Describe the property that secures the claim:                  $1,116.01             $150,500.00             $1,116.01
         Collector
         Creditor's Name
                                                  2020-2021 Property Taxes on 32
                                                  Cambridge Court, Toms River, NJ
                                                  08757
                                                  As of the date you file, the claim is: Check all that
         PO Box B                                 apply.
         Bayville, NJ 08721-0287                   Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number       0430




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                            Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                              Desc Main
                                                                    Document     Page 17 of 38
 Debtor 1 Leslie M. Hyvesson                                                                               Case number (if known)
              First Name                  Middle Name                     Last Name


 2.2    R & R Soheha                               Describe the property that secures the claim:                      $378.24       $150,500.00      $378.24
        Creditor's Name
                                                   Tax Lien on 32 Cambridge Court,
                                                   Toms River, NJ 08757
                                                   As of the date you file, the claim is: Check all that
        PO Box 9416                                apply.
        Trenton, NJ 08650-1416                      Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Property Tax Lien
       community debt

 Date debt was incurred                                     Last 4 digits of account number        1071

        Select Portfolio
 2.3                                               Describe the property that secures the claim:                 $306,273.00        $150,500.00   $155,773.00
        Servicing
        Creditor's Name
                                                   Mortgage on 32 Cambridge Court,
                                                   Toms River, NJ
        3217 Decker Lake Dr                        As of the date you file, the claim is: Check all that
        Salt Lake City, UT                         apply.
        84119-3284                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number        6666

        Township Of Berkeley
 2.4                                               Describe the property that secures the claim:                      $447.70       $150,500.00      $447.70
        MUA
        Creditor's Name
                                                   Sewer Bill on 32 Cambridge Court,
                                                   Toms River, NJ
                                                   As of the date you file, the claim is: Check all that
        255 Atlantic City Blvd                     apply.
        Bayville, NJ 08721-1216                     Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Sewer
       community debt

 Date debt was incurred                                     Last 4 digits of account number        2087




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                            Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                                             Desc Main
                                                                    Document     Page 18 of 38
 Debtor 1 Leslie M. Hyvesson                                                                               Case number (if known)
              First Name                  Middle Name                     Last Name


        US Bank Cust For PC7
 2.5                                               Describe the property that secures the claim:                       $340.98               $150,500.00          $340.98
        Firstrst Bank
        Creditor's Name
                                                   Tax Lien on 32 Cambridge Court,
                                                   Toms River, NJ 08757
        50 S 16th St Ste 2050                      As of the date you file, the claim is: Check all that
        Philadelphia, PA                           apply.
        19102-2516                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Property Tax Lien
       community debt

 Date debt was incurred                                     Last 4 digits of account number        0115


 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $308,555.93
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $308,555.93

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

 [ ]
           Name, Number, Street, City, State & Zip Code                                             On which line in Part 1 did you enter the creditor?   2.3
           KML Law Group, PC
           216 Haddon Ave Ste 406                                                                   Last 4 digits of account number   6666
           Westmont, NJ 08108-2812




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                               page 3 of 3
Software Copyright (c) 2021 CINGroup - www.cincompass.com
              Case 21-15661-CMG                        Doc 1        Filed 07/12/21 Entered 07/12/21 14:15:22                                             Desc Main
                                                                   Document     Page 19 of 38
      Fill in this information to identify your case:

 Debtor 1                  Leslie M. Hyvesson
                           First Name                       Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                          Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY, TRENTON DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

       No. Go to Part 2.
        Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1          Barnabas Health Medical Group                          Last 4 digits of account number         2440                                                          $118.57
              Nonpriority Creditor's Name
                                                                     When was the debt incurred?
              PO Box 826504
              Philadelphia, PA 19182-6504
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
               Debtor 2 only                                         Unliquidated
               Debtor 1 and Debtor 2 only                            Disputed
               At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                Student loans
              debt                                                    Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts
               Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com                                                        G25938
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 20 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.2      Barnabas Health Medical Group                          Last 4 digits of account number       1090                                                $116.29
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 826504
          Philadelphia, PA 19182-6504
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.3      Capital One                                            Last 4 digits of account number       9861                                                $358.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                       When was the debt incurred?           2017-06
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.4      Capital One Auto Finance                               Last 4 digits of account number       1001                                              $2,980.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                       When was the debt incurred?           2017-07
          PO Box 30285
          Salt Lake City, UT 84130-0285
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Loan




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 21 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.5      Cardio Net, LLC                                        Last 4 digits of account number       5620                                                 $30.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 508
          Malvern, PA 19355-0508
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.6      Comenity Bank/Victoria Secret                          Last 4 digits of account number       3289                                                $594.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                       When was the debt incurred?           2017-11-22
          PO Box 182125
          Columbus, OH 43218-2125
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Revolving account


 4.7      Community Medical Center                               Last 4 digits of account number       0784                                              $2,537.83
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 29969
          New York, NY 10087-9969
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 22 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.8      Community Medical Center                               Last 4 digits of account number       7337                                                 $80.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 903
          Oceanport, NJ 07757-0903
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.9      Community Medical Center                               Last 4 digits of account number       8095                                                 $90.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 903 An Affiliate Of SBHCS
          Oceanport, NJ 07757-0903
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.10     Community Medical Center                               Last 4 digits of account number       4246                                                $155.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 903
          Oceanport, NJ 07757-0903
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 23 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.11     Community Medical Center                               Last 4 digits of account number                                                         $1,380.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 903 An Affiliate Of SBHCS
          Oceanport, NJ 07757-0903
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.12     JCP&L                                                  Last 4 digits of account number       2766                                              $2,187.46
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 3687
          Akron, OH 44309-3687
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Utilities


          Monmouth Ocean Hispital Service
 4.13     Corp                                                   Last 4 digits of account number       2758                                                $483.93
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          4806 Megill Rd Ste 3
          Neptune, NJ 07753-6926
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 24 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.14     Monmouth Ocean Hospital Service                        Last 4 digits of account number       8820                                                $225.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          4806 Megill Rd. Suite 3
          Neptune, NJ 07753
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.15     Monmouth Ocean Hospital Service                        Last 4 digits of account number       2831                                                $225.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          4806 Megill Rd. Suite 3
          Neptune, NJ 07753
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.16     MONOC                                                  Last 4 digits of account number       4101                                                $933.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2020-08
          599 Route 37 W
          Toms River, NJ 08755-8011
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 6 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 25 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.17     MONOC                                                  Last 4 digits of account number       9401                                                $484.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2020-03
          599 Route 37 W
          Toms River, NJ 08755-8011
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.18     MONOC                                                  Last 4 digits of account number       6101                                                $468.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2018-07
          599 Route 37 W
          Toms River, NJ 08755-8011
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


 4.19     New Jersey Imaging Network, LLC                        Last 4 digits of account number       8364                                                $140.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 3228
          Indianapolis, IN 46206-3228
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 26 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.20     NJ Ez Pass                                             Last 4 digits of account number       7JBL                                                $150.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          375 McCarter Hwy
          Newark, NJ 07114-2562
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Toll Violations


 4.21     NJ Natural Gas Co.                                     Last 4 digits of account number       1025                                              $1,849.50
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          1415 Wyckoff Rd
          Wall, NJ 07719
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Utilities


 4.22     Quality Medical Transport                              Last 4 digits of account number       5140                                                $164.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?           2021-04
          PO Box 320
          Bayville, NJ 08721-0429
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 27 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

          RWJBH Emergency Medicine
 4.23     Assoc.                                                 Last 4 digits of account number       1761                                                $237.76
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 22588 New York, NY
          10087-2588
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


          RWJBH Emergency Medicine
 4.24     Assoc.                                                 Last 4 digits of account number       9432                                              $1,612.00
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 22588 New York, NY
          10087-2588
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims

          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill


          RWJBH Emergency Medicine
 4.25     Assoc.                                                 Last 4 digits of account number       4404                                              $3,475.84
          Nonpriority Creditor's Name
                                                                 When was the debt incurred?
          PO Box 22588 New York, NY
          10087-2588
          Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                          Contingent
           Debtor 2 only                                         Unliquidated
           Debtor 1 and Debtor 2 only                            Disputed
           At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                Student loans
          debt                                                    Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                        report as priority claims
          No                                                     Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                  Other. Specify      Medical Bill




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                               Document     Page 28 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                        Case number (if known)

 4.26      Silver Ridge Park Association                         Last 4 digits of account number       idge                                                $3,644.00
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           979 Edgebrook Dr N
           Toms River, NJ 08757-4532
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Association Fees


 4.27      SUEZ Water Toms River                                 Last 4 digits of account number       1000                                                $1,147.44
           Nonpriority Creditor's Name
                                                                 When was the debt incurred?
           69 Devoe Pl
           Hackensack, NJ 07601-6105
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims

           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Utilities


 4.28      Synchrony Bank/Jcpenney                               Last 4 digits of account number       5914                                                      $0.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                      When was the debt incurred?           1994-02
           PO Box 965064
           Orlando, FL 32896-5064
           Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                         Contingent
            Debtor 2 only                                        Unliquidated
            Debtor 1 and Debtor 2 only                           Disputed
            At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community               Student loans
           debt                                                   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                       report as priority claims
           No                                                    Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                 Other. Specify      Revolving account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1      Filed 07/12/21 Entered 07/12/21 14:15:22                                        Desc Main
                                                                Document     Page 29 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                           Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Apex Asset Management, LLC                                 Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 5407                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Lancaster, PA 17606-5407
                                                            Last 4 digits of account number                    2440
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Apex Asset Management, LLC                                 Line 4.2 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 2501 Oregon Pike Ste 102                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Lancaster, PA 17601-4890
                                                            Last 4 digits of account number                    1090
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 BCA Financial Services, Inc.                               Line 4.7 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 18001 Old Cutler Road, Suite 462                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33157-6437
                                                            Last 4 digits of account number                    0784
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 BCA Financial Services, Inc.                               Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 18001 Old Cutler Road, Suite 462                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Miami, FL 33157-6437
                                                            Last 4 digits of account number                    7337
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Business Revenue Systems, Inc.                             Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 6032 Trier Rd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Wayne, IN 46815-5337
                                                            Last 4 digits of account number                    8364
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 BYL Collection Services, LLC                               Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 301 Lacey Street                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 West Chester, PA 19382
                                                            Last 4 digits of account number                    5620
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Auto Finan                                     Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Credit                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bureau DISPUTE
 Plano, TX 75023
                                                            Last 4 digits of account number                    1001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank USA N                                     Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 31293                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84131-0293
                                                            Last 4 digits of account number                    9861
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Cb/vicscrt                                                 Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 PO Box 182789                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43218-2789
                                                            Last 4 digits of account number                    3289
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Client Services, Inc.                                      Line 4.4 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 3451 Harry S. Truman Blvd.                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 St. Charles, MO 63301-4047
                                                            Last 4 digits of account number                    1001
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Gem Recovery Systems                                       Line 4.16 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1001 McBride Ave                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Little Falls, NJ 07424-2534
                                                            Last 4 digits of account number                    4101
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
           Case 21-15661-CMG                          Doc 1       Filed 07/12/21 Entered 07/12/21 14:15:22                                           Desc Main
                                                                 Document     Page 30 of 38
 Debtor 1 Hyvesson, Leslie M.                                                                             Case number (if known)

 Gem Recovery Systems                                        Line 4.17 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 1001 McBride Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Little Falls, NJ 07424-2534
                                                             Last 4 digits of account number                      9401
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Gem Recovery Systems                                        Line 4.18 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 1001 McBride Ave                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Little Falls, NJ 07424-2534
                                                             Last 4 digits of account number                      6101
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 I.C. System, Inc                                            Line 4.22 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 64378                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164-0378
                                                             Last 4 digits of account number                      5140
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Account Management,                            Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1520
 Milwaukee, WI 53201-1520
                                                             Last 4 digits of account number                      7JBL
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Syncb/jcp                                                   Line 4.28 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 965007                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Orlando, FL 32896-5007
                                                             Last 4 digits of account number                      5914

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                   25,866.62

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                   25,866.62




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 12 of 12
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 21-15661-CMG                   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22                             Desc Main
                                                         Document     Page 31 of 38



      Fill in this information to identify your case:

Debtor 1                    Leslie M. Hyvesson
                            First Name             Middle Name             Last Name

Debtor 2
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF NEW JERSEY, TRENTON DIVISION

Case number
(if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


              No

              Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer’  s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ Leslie M. Hyvesson                                            X
             Leslie M. Hyvesson                                                Signature of Debtor 2
             Signature of Debtor 1

             Date       July 12, 2021                                          Date
                  Case 21-15661-CMG                         Doc 1     Filed 07/12/21 Entered 07/12/21 14:15:22         Desc Main
                                                                     Document     Page 32 of 38
                                                                  United States Bankruptcy Court
                                                               District of New Jersey, Trenton Division

       IN RE:                                                                                             Case No.
       Hyvesson, Leslie M.                                                                                Chapter 13
                                                             Debtor(s)

                                                            VERIFICATION OF CREDITOR MATRIX
       The above named debtor(s) hereby verify(ies) that the attached matrix listing creditors is true to the best of my(our) knowledge.



       Date: July 12, 2021                                  Signature: /s/ Leslie M. Hyvesson
                                                                         Leslie M. Hyvesson                                           Debtor



       Date:                                                Signature:
                                                                                                                          Joint Debtor, if any




Software Copyright (c) 2021 CINGroup - www.cincompass.com
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 33 of 38




     Apex Asset Management, LLC
     PO Box 5407
     Lancaster, PA 17606-5407


     Apex Asset Management, LLC
     2501 Oregon Pike Ste 102
     Lancaster, PA 17601-4890


     Barnabas Health Medical Group
     PO Box 826504
     Philadelphia, PA 19182-6504


     BCA Financial Services, Inc.
     18001 Old Cutler Road, Suite 462
     Miami, FL 33157-6437


     Berkeley Township Tax Collector
     PO Box B
     Bayville, NJ 08721-0287


     Business Revenue Systems, Inc.
     6032 Trier Rd
     Fort Wayne, IN 46815-5337


     BYL Collection Services, LLC
     301 Lacey Street
     West Chester, PA 19382-0000
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 34 of 38




     Capital One
     Attn: Bankruptcy
     PO Box 30285
     Salt Lake City, UT        84130-0285


     Capital One Auto Finan
     Credit
      Bureau DISPUTE
     Plano, TX 75023


     Capital One Auto Finance
     Attn: Bankruptcy
     PO Box 30285
     Salt Lake City, UT 84130-0285


     Capital One Bank USA N
     PO Box 31293
     Salt Lake City, UT 84131-0293


     Cardio Net, LLC
     PO Box 508
     Malvern, PA 19355-0508


     Cb/vicscrt
     PO Box 182789
     Columbus, OH 43218-2789


     Client Services, Inc.
     3451 Harry S. Truman Blvd.
     St. Charles, MO 63301-4047
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 35 of 38




     Comenity Bank/Victoria Secret
     Attn: Bankruptcy
     PO Box 182125
     Columbus, OH 43218-2125


     Community Medical Center
     PO Box 29969
     New York, NY 10087-9969


     Community Medical Center
     PO Box 903
     Oceanport, NJ 07757-0903


     Community Medical Center
     PO Box 903 An Affiliate Of SBHCS
     Oceanport, NJ 07757-0903


     Gem Recovery Systems
     1001 McBride Ave
     Little Falls, NJ 07424-2534


     I.C. System, Inc
     PO Box 64378
     Saint Paul, MN 55164-0378


     JCP&L
     PO Box 3687
     Akron, OH 44309-3687
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 36 of 38




     KML Law Group, PC
     216 Haddon Ave Ste 406
     Westmont, NJ 08108-2812


     Monmouth Ocean Hispital Service Corp
     4806 Megill Rd Ste 3
     Neptune, NJ 07753-6926


     Monmouth Ocean Hospital Service
     4806 Megill Rd. Suite 3
     Neptune, NJ 07753


     MONOC
     599 Route 37 W
     Toms River, NJ     08755-8011


     New Jersey Imaging Network, LLC
     PO Box 3228
     Indianapolis, IN 46206-3228


     NJ Ez Pass
     375 McCarter Hwy
     Newark, NJ 07114-2562


     NJ Natural Gas Co.
     1415 Wyckoff Rd
     Wall, NJ 07719
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 37 of 38




     Professional Account Management, LLC
     PO Box 1520
     Milwaukee, WI 53201-1520


     Quality Medical Transport
     PO Box 320
     Bayville, NJ 08721-0429


     R & R Soheha
     PO Box 9416
     Trenton, NJ 08650-1416


     Select Portfolio Servicing
     3217 Decker Lake Dr
     Salt Lake City, UT 84119-3284


     Silver Ridge Park Association
     979 Edgebrook Dr N
     Toms River, NJ 08757-4532


     SUEZ Water Toms River
     69 Devoe Pl
     Hackensack, NJ 07601-6105


     Syncb/jcp
     PO Box 965007
     Orlando, FL 32896-5007
Case 21-15661-CMG   Doc 1    Filed 07/12/21 Entered 07/12/21 14:15:22   Desc Main
                            Document     Page 38 of 38




     Synchrony Bank/Jcpenney
     Attn: Bankruptcy
     PO Box 965064
     Orlando, FL 32896-5064


     Township Of Berkeley MUA
     255 Atlantic City Blvd
     Bayville, NJ 08721-1216


     US Bank Cust For PC7 Firstrst Bank
     50 S 16th St Ste 2050
     Philadelphia, PA 19102-2516
